DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CARON et al (US 2012/0069519).
Re 1.    CARON discloses
attaching a support manifold (33) to a first rail (49) of an equipment rack (an avionic rack), the support manifold defining a coolant supply channel and a coolant return channel (base 33 is equipped with a sub-rack bottom formed between two upper 34 and lower 51 crosspieces which each bear pairs of couplings 44 and 43 for fluid return on upper crosspiece 34, and 37 and 38 for fluid intake on lower crosspiece 51); and
mounting a first cold plate (a heat collector or coolant plate 61-64 ) to the support manifold (33) comprising engaging a manifold supply connector(38) with a plate supply connector (39)in fluid communication, the manifold supply connector being connected in fluid communication with the coolant supply channel (37, 51) of the support manifold (33), the plate supply a heat collector or coolant plate 61-64 ).
Re 4.    CARON discloses
mounting an equipment carrier (electronic board 35) on the first cold plate (a heat collector or coolant plate 61-64 ); and
cooling the equipment carrier by circulating a coolant flow from the coolant supply channel through the cooling system of the first cold plate (heat collector plate 61-64 contributes to increasing the mechanical rigidity of electronic board 35. For this purpose, in a specific embodiment, heat collector plate 61-64 is mounted on the printed circuit of electronic board 35 to be both in contact with the most dissipative electronic components and with the crosspieces not shown on electronic board 35 and set up in a given manner in order to increase the mechanical rigidity of electronic board 35).
Re 5.    CARON discloses
engaging a manifold return connector (43b) with a plate return connector (42) in fluid communication;
the manifold return connector (43b) is connected in fluid communication with the coolant return channel (34, 44);
the plate return connector is connected in fluid communication with the cooling system  disposed within the first cold plate (heat collector plate 61-64); and
the method further comprises returning the coolant flow from the cooling system of the first cold plate to the coolant return channel of the support manifold (flow passage from 41-42-43-34-44-45-31b).
Allowable Subject Matter
Claims 2-3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726